            Case 4:21-cv-00349-JSW Document 61-1 Filed 05/27/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8
                           IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                  OAKLAND DIVISION

11   WILDEARTH GUARDIANS, et al.,                  Case No. 4:21-cv-349-JSW

12         Plaintiffs,                             Related Cases:
                                                     4:21-cv-344-JSW
13                 vs.                               4:21-cv-561-JSW
14   DEBRA HAALAND, Secretary of the               [PROPOSED] ORDER GRANTING
15   Department of the Interior, et al.,           NATIONAL RIFLE ASSOCIATION AND
                                                   SAFARI CLUB INTERNATIONAL’S
           Defendants, and                         MOTION TO DISMISS AND STRIKE
16

17   NATIONAL RIFLE ASSOCIATION OF
     AMERICA and SAFARI CLUB
18
     INTERNATIONAL,
19
           Defendant-Intervenors.
20

21

22

23

24

25

26

27
     [Proposed] Order Granting Motion to Dismiss and Strike, Case No. 4:21-cv-349-JSW
28                                                                                      1
             Case 4:21-cv-00349-JSW Document 61-1 Filed 05/27/21 Page 2 of 2




            Before the Court is the National Rifle Association of America and Safari Club
 1

 2   International’s Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6) and to Strike

 3   Plaintiffs’ Second Amended Complaint. Having fully considered the matter, the Court finds that

 4   Plaintiffs filed an untimely Second Amended Complaint under Rule 15(a)(1)(B).
 5
            Good cause appearing, the Court hereby GRANTS the Motion to Dismiss and Strike.
 6
     IT IS SO ORDERED.
 7

 8
     Dated: ______________________
 9                                                              Honorable Jeffrey S. White
                                                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     [Proposed] Order Granting Motion to Dismiss and Strike, Case No. 4:21-cv-349-JSW
28                                                                                             2
